                   Case 4:19-cv-04079-JSW Document 90 Filed 03/31/21 Page 1 of 9




 1   Terance A. Gonsalves (admitted pro hac vice)
     ALSTON & BIRD LLP
 2   1201 West Peachtree St., Suite 4900
     Atlanta, GA 30309-3424
 3   Phone: (404) 881-7000
     Fax: (404) 881-7777
 4   terance.gonsalves@alston.com
 5   Jared M. Slade (admitted pro hac vice)
     ALSTON & BIRD LLP
 6   2200 Ross Ave., Ste. 2300
     Dallas, TX 75201
 7   Phone: (214) 922-3400
     Fax: (214) 922-3899
 8   jared.slade@alston.com
 9
     Steven A. Erkel (Bar No. 299263)
10   ALSTON & BIRD LLP
     560 Mission St., Suite 2100
11   San Francisco, CA 94105-0912
     Phone: (415) 243-1000
12   Fax: (415) 243-1001
     steven.erkel@alston.com
13
                                      UNITED STATES DISTRICT COURT
14                                  NORTHERN DISTRICT OF CALIFORNIA
                                           OAKLAND DIVISION
15
     MARIA ALVAREZ, et al.,                            Case No.: 4:19-cv-04079-JSW
16
                          Plaintiffs,                  DEFENDANTS’ NOTICE OF MOTION
17                                                     AND RULE 12(c) MOTION FOR
              v.                                       JUDGMENT ON THE PLEADINGS
18
     ADTALEM GLOBAL EDUCATION INC.
19   formerly known as DEVRY EDUCATION                 Date: 5/7/2021
     GROUP, INC., DEVRY UNIVERSITY, INC. and           Time: 9:00 a.m.
20   DOES 1-10,                                        Courtroom 5, 2nd Floor
21                        Defendants.
                                                       Judge: Hon. Jeffrey S. White
22

23

24

25

26

27

28

                      NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS
                                        Case No.: 4:19-cv-04079-JSW
     LEGAL02/40495449v6
                 Case 4:19-cv-04079-JSW Document 90 Filed 03/31/21 Page 2 of 9




     NOTICE OF MOTION FOR JUDGMENT ON THE PLEADINGS TO THE COURT,
 1   ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:
 2            PLEASE TAKE NOTICE THAT Defendants Adtalem Global Education Inc. (“Adtalem”)
 3   and DeVry University, Inc. (“DeVry”) (collectively, “Defendants”), on May 7, 2021 at 9:00 a.m.
 4   local time in Courtroom 5, 2nd Floor, U.S. District Court, 1301 Clay Street, Oakland, California
 5   94612, will and hereby do move the Court, pursuant to Federal Rule of Civil Procedure 12(c), for
 6   judgment on the pleadings on the claims asserted by Plaintiffs Alfred Hernandez, III
 7   (“Hernandez”), William Smith (“Smith”), and Jose Vasquez-Baires (“Vasquez-Baires”)
 8   (collectively, “the Remaining Plaintiffs”) in the Second Amended Complaint (“SAC”). The
 9   Motion is based on this Notice of Motion, the accompanying Memorandum of Law, all pleadings
10   and papers on file in this action, the matters of which the Court may take judicial notice without
11   converting the Motion into one for summary judgment, and such additional argument as may be
12   presented at or prior to the time of hearing.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      i
                      NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS
                                        Case No.: 4:19-cv-04079-JSW
     LEGAL02/40495449v6
                 Case 4:19-cv-04079-JSW Document 90 Filed 03/31/21 Page 3 of 9




 1        DEFENDANTS’ RULE 12(c) MOTION FOR JUDGMENT ON THE PLEADINGS

 2             Defendants Adtalem Global Education Inc. (“Adtalem”) and DeVry University, Inc.

 3   (“DeVry”) respectfully move under Federal Rule of Civil Procedure 12(c) for judgment on the

 4   pleadings on the claims asserted by Plaintiffs Alfred Hernandez, III (“Hernandez”), William Smith

 5   (“Smith”), and Jose Vasquez-Baires (“Vasquez-Baires”) (collectively, “the Remaining Plaintiffs”)

 6   in the Second Amended Complaint (“SAC”).

 7       I.        Issue to be Decided.

 8             Are the Remaining Plaintiffs’ claims time-barred as a matter of law based on the applicable
 9   two-, three-, and four-year statutes of limitations in light of their allegations, first filed July 16,

10   2019, that Defendants’ allegedly deceptive advertisements caused them to first enroll at DeVry

11   between 2009 and 2013?

12       II.       Procedural Background.

13             On September 28, 2020, Defendants moved under Rule 12(c) for judgment on all the claims

14   of all Plaintiffs contained in the SAC. See ECF No. 74. Less than one month later, on October

15   23, 2020, counsel for the Plaintiffs and Defendants filed a Stipulation with Proposed Order to Stay

16   Proceedings in light of a settlement in principle, which the Court granted. See ECF Nos. 78 and

17   79. On December 8, 2020, Counsel for Plaintiffs moved to withdraw as counsel for Alfred

18   Hernandez, III, William Smith, and Jose Vasquez-Baires, based on “[p]rofessional considerations”

19   and the fact that “these Plaintiffs did not opt-out of the class action captioned McCormick, et al. v.

20   Adtalem Global Ed. Inc., et al., Case No. 2018-CH-04872 (Cir. Ct. Cook County, Illinois).”1 ECF

21   No. 82 at ¶¶ 2 and 5. The Court granted Plaintiffs’ Counsel’s Unopposed Motion to Withdraw on

22   January 21, 2021. ECF No. 89. Defendants now move to dismiss the claims of the Remaining

23   Plaintiffs based on the applicable statutes of limitation.

24

25
     1
      The McCormick class action settlement approved by the Circuit Court in Cook County, Illinois
26   which released all of the same claims as asserted by the Remaining Plaintiffs in this action is
     currently pending on appeal before the First District Appellate Court of Illinois.
27

28
                                                      1
                      NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS
                                        Case No.: 4:19-cv-04079-JSW
     LEGAL02/40495449v6
                  Case 4:19-cv-04079-JSW Document 90 Filed 03/31/21 Page 4 of 9




         III.      The Remaining Plaintiffs’ Claims are Barred by the Applicable Statutes of
 1                 Limitations.2
 2
                The Remaining Plaintiffs’ claim “Defendants falsely and misleadingly advertised the
 3
     employment rate and income rate of their graduates to induce potential students to purchase
 4
     education products and services, and to remain students through graduation.” SAC ¶ 1. The
 5
     employment rate advertisements are referred to as “the 90% Representation” in the SAC. SAC
 6
     ¶ 2. The 90% Representation generally states that “90% of DeVry University graduates actively
 7
     seeking employment obtained careers in their field within six months of graduation.” Id., ¶ 2. The
 8
     SAC’s allegations echo those made by the Federal Trade Commission in a complaint filed January
 9
     27, 2016. Id., ¶ 174. The Remaining Plaintiffs all allege that they were induced to enroll based
10
     on “Defendants’ Standard 90% Ad.” Id., ¶¶ 69, 75, 106. They claim that they “actively sought
11
     employment in, and did not obtain a job in, [their] field within six months of graduation from
12
     DeVry.” Id. They assert claims for fraudulent misrepresentation, fraudulent concealment,
13
     negligent misrepresentation, violation of the California Consumer Legal Remedies Act (“CLRA”),
14
     violation of the California Unfair Competition Law (“UCL”), and violation of the California False
15
     Advertising Law (“FAL”).
16
                Plaintiff Hernandez alleges that he enrolled at DeVry in 2013, paid tuition and associated
17
     costs, and graduated in March of 2016 with a Bachelor of Science degree in Computer Information
18
     Systems. See id., ¶ 69. Plaintiff Smith alleges that he enrolled at DeVry in 2009, paid tuition and
19
     associated costs, and graduated on April 28, 2013, with a Bachelor of Science in degree in
20
     Technical Management. See id.,¶ 75. Plaintiff Vasquez-Baires alleges that he enrolled at DeVry
21
     on March 1, 2010, paid tuition and associated costs, and graduated on April 27, 2013, with a
22
     Bachelor of Science in degree in Computer Information Systems. See id., ¶ 106.
23
                The Remaining Plaintiffs filed this action on July 16, 2019. As a result, claims would be
24
     barred by the applicable statutes of limitations if they did not accrue on or after July 16, 2015
25
     2
      Because the Court must accept the allegations in the SAC as true, Defendants present arguments
26   based on the Remaining Plaintiffs’ allegations in the SAC while reserving their right to challenge,
     dispute, or counter such allegations going forward.
27

28
                                                      2
                      NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS
                                        Case No.: 4:19-cv-04079-JSW
     LEGAL02/40495449v6
                 Case 4:19-cv-04079-JSW Document 90 Filed 03/31/21 Page 5 of 9




 1   (UCL), July 16, 2016 (fraud, CLRA, and FAL), or July 16, 2017 (negligent misrepresentation).

 2   The fact that Plaintiffs’ claims are barred by the applicable statutes of limitations is apparent on

 3   the face of the SAC based on Plaintiffs’ allegations encountering the allegedly deceptive

 4   advertisements prior to enrolling (thereby suffering the injury of which they complain).

 5            While there are exceptions that can save time-barred claims, the Remaining Plaintiffs bear

 6   the burden of pleading sufficient facts for any exception to apply. However, they have pleaded no

 7   such facts or exceptions here. In fact, their allegations undermine any later accrual or tolling.

 8   First, they allege that there was negative public coverage of DeVry’s recruiting efforts as early as
 9   2012.     Id., ¶¶ 136-143.       Second, the SAC emphasizes action taken by the Federal Trade

10   Commission and Department of Education in January 2016 targeting the very same advertisements

11   they complain of here. See, e.g., id.,¶¶ 159 & 174.

12            A.          Rule 12(c) Standard.

13            Rule 12(c) of the Federal Rules of Civil Procedure provides that “after the pleadings are

14   closed but within such time as not to delay trial, any party may move for judgement on the

15   pleadings.” Fed. R. Civ. P. 12(c). “A Rule 12(c) motion is designed to provide a means of disposing

16   of cases when the material facts are not in dispute and a judgement on the merits can be achieved

17   by focusing on the content of the pleadings and any facts of which the court will take judicial

18   notice.” Webster v. United States, No. CV-F-04-5647 REC/DLB, 2005 U.S. Dist. LEXIS 29359,

19   at *2 (E.D. Cal. Nov. 8, 2005) (citing Wright & Miller, 5A Federal Practice and Procedure, §

20   1367). “The statute of limitations may be raised in a motion to dismiss if the running of the statute

21   is apparent from the face of the complaint.” Apple Inc. v. Allan & Assocs. Ltd., No. 5:19-cv-8372-

22   EJD, 2020 U.S. Dist. LEXIS 55117, at *26 (N.D. Cal. Mar. 27, 2020) (citing Jablon v. Dean Witter

23   & Co., 614 F.2d 677, 682 (9th Cir. 1980) & Yamauchi v. Cotterman, 84 F. Supp. 3d 993, 1004

24   (N.D. Cal. 2015).

25            B.          Statutes of Limitations.

26            The Remaining Plaintiffs’ six counts are governed by limitations periods of two, three, and

27   four years. See Yamauchi v. Cotterman, 84 F. Supp. 3d 993, 1004, 1010 (N.D. Cal. 2015) (two

28
                                                      3
                      NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS
                                        Case No.: 4:19-cv-04079-JSW
     LEGAL02/40495449v6
                 Case 4:19-cv-04079-JSW Document 90 Filed 03/31/21 Page 6 of 9




 1   years for negligent misrepresentation and three years for fraud (citing Cal. Civ. Proc. Code

 2   § 338(d))); Cal Civ. Code. § 1783 (three years for CLRA); Ries v. Ariz. Bev. USA LLC, 287 F.R.D.

 3   523, 534 (N.D. Cal. 2012) (three years for FAL); Cal. Bus. & Prof. Code § 17208 (four years for

 4   UCL). “Traditionally, a claim accrues when it is complete with all of its elements—those elements

 5   being wrongdoing or breach, harm, and causation. This is known as the last element accrual rule.”

 6   Stella v. Asset Mgmt. Consultants, Inc., 8 Cal. App. 5th 181, 191, 213 Cal. Rptr. 3d 850 (2017)

 7   (internal alterations accepted and quotations and citations omitted).3 .

 8            “An exception to the general rule of accrual is the delayed discovery rule, which postpones
 9   accrual of a cause of action until the plaintiff discovers, or has reason to discover, the cause of

10   action.” Id. at 191-92.4 “Under the discovery rule, the statute of limitations begins to run when

11   the plaintiff suspects or should suspect that her injury was caused by wrongdoing, that someone

12   has done something to wrong her.” Stella, 8 Cal. App. at 192. “A plaintiff need not be aware of

13   the specific ‘facts’ necessary to establish the claim; that is a process contemplated by pretrial

14   discovery. Once the plaintiff has a suspicion of wrongdoing, and therefore an incentive to sue, she

15   must decide whether to file suit or sit on her rights. So long as a suspicion exists, it is clear that

16   the plaintiff must go find the facts; she cannot wait for the facts to find her.” Id.

17            A plaintiff whose claims are time-barred bears the burden of specifically alleging facts that

18
     3
       See Plumlee v. Pfizer, Inc., No. 13-CV-00414-LHK, 2014 U.S. Dist. LEXIS 23172, at *21-27
19   (N.D. Cal. 2014) (concluding UCL, FAL, and CLRA claims accrued as of the purchase of the
     pharmaceutical product based on false advertising); see Casaretto v. Coldwell Banker Realty, No.
20   10-CV-00509-LHK, 2011 U.S. Dist. LEXIS 41338, at *8-9 (N.D. Cal. 2011) (negligent
     misrepresentation claim accrues when the plaintiff is injured); see Alexander v. Ocwen Fin. Corp.,
21   No. 2:15-cv-2681 TLN AC, 2017 U.S. Dist. LEXIS 63497, at *11 (E.D. Cal. Apr. 26, 2017) (“A
     fraud claim accrues upon the discovery, by the aggrieved party, of the facts constituting the fraud
22   or mistake” but noting that “plaintiff is not entitled to a later accrual date based on his ‘discovery’
     of illegality when he learned about the class action.”).
23
     4
      See Plumlee, 2014 U.S. Dist. LEXIS 23172, at *21-27 (N.D. Cal. 2014) (“The delayed discovery
24   rule is available to toll the statute of limitations under the CLRA, UCL, and FAL.”); but see
     Asghari v. Volkswagen Grp. of Am., Inc., 42 F. Supp. 3d 1306, 1322-23 (C.D. Cal. 2013) (“Unlike
25   CLRA claims, UCL claims do not benefit from the discovery rule.”); E-Fab, Inc. v. Accountants,
     Inc. Servs., 153 Cal. App. 4th 1308, 1318, 64 Cal. Rptr. 3d 9, 15 (2007) (“By statute, the discovery
26   rule applies to fraud actions” and affirming application of discovery rule to negligent-
     misrepresentation claims).
27

28
                                                      4
                      NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS
                                        Case No.: 4:19-cv-04079-JSW
     LEGAL02/40495449v6
                 Case 4:19-cv-04079-JSW Document 90 Filed 03/31/21 Page 7 of 9




 1   excuse the application of a statute of limitations. See Ferris v. Ford Motor Co., No. 18-cv-03216-

 2   JSW, 2019 U.S. Dist. LEXIS 37864, at *17, 2019 WL 1100376 (N.D. Cal. Mar. 8, 2019) (“It is

 3   [Plaintiff’s] burden to sufficiently allege tolling grounds in his Complaint.”); Apple Inc., 2020 U.S.

 4   Dist. LEXIS 55117, at *28 (N.D. Cal. Mar. 27, 2020) (“In order to invoke the delayed discovery

 5   exception to the statute of limitations, the plaintiff must specifically plead facts which show (1)

 6   the time and manner of discovery and (2) the inability to have made earlier discovery despite

 7   reasonable diligence.”). Put simply, “[a] plaintiff whose complaint shows on its face that his claim

 8   would be barred without the benefit of the discovery rule must specifically plead facts to show (1)
 9   the time and manner of discovery and (2) the inability to have made earlier discovery despite

10   reasonable diligence. The burden is on the plaintiff to show diligence, and conclusory allegations

11   will not withstand demurrer.” Taguinod v. World Sav. Bank, FSB, 755 F. Supp. 2d 1064, 1071

12   (C.D. Cal. 2010).

13            C.          Application of These Statutes of Limitations to the Facts Alleged.

14            The Remaining Plaintiffs’ allege that they enrolled at DeVry based on marketing

15   representations and would not have been injured by doing so if they knew the truth of the

16   representations about their chances of employment upon graduation. See SAC ¶¶ 69, 75, 106.

17   They enrolled in 2013 (Hernandez), March 1, 2010 (Vasquez-Baires), and October 2009 (Smith).

18   Id. Thus, in order for their claims to have been timely filed, they would have had to file the

19   complaint in the instant matter by 2015, 2012, and 2011, respectively (for the two-year claims),

20   2016, 2013, 2012, respectively (for the three-year claims), and 2017, 2014, and 2013, respectively,

21   (for the four-year claims). Since the claims were not asserted until July 16, 2019, all of their claims

22   are barred by the applicable statutes of limitations.

23
              D.          Plaintiffs Have Not Alleged an Exception to the Applicable Statutes of
24                        Limitations.
25            The Remaining Plaintiffs may argue, in an attempt to save their claims, that the claims did

26   not accrue at the time of injury—i.e., when they enrolled. However, to avoid dismissal based on

27   limitations apparent on the face of a pleading, a plaintiff bears the burden to plead an exception.

28
                                                      5
                      NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS
                                        Case No.: 4:19-cv-04079-JSW
     LEGAL02/40495449v6
                 Case 4:19-cv-04079-JSW Document 90 Filed 03/31/21 Page 8 of 9




 1   See Ferris, 2019 U.S. Dist. LEXIS 37864, at *17. The Remaining Plaintiffs do not allege when

 2   they discovered their injury or why diligence would not have discovered an explanation of how

 3   Defendants’ justified the 90% Representation. Nor do they offer any other potential justification

 4   excusing the failure to assert claims within the applicable statute of limitations. See generally

 5   SAC. In fact, they allege that DeVry was scrutinized for its recruiting practices in a report by the

 6   U.S. Senate in 2012, titled “For Profit Higher Education: The Failure to Safeguard the Federal

 7   Investment and Ensure Student Success,” undermining any contention that they would have bene

 8   unable to make an earlier discovery despite reasonable diligence. SAC ¶ 136; see also id. ¶¶ 136-
 9   43. As a result, there is no basis to excuse the untimeliness of their claims.

10       IV.       Conclusion

11             The Remaining Plaintiffs’ claims are meritless in substance, are procedurally barred

12   because they are barred by the statutes of limitations. Moreover, The Remaining Plaintiffs have

13   not pleaded any allegations to justify their failure to file their claims within the applicable statutes

14   of limitations.

15             Thus, the claims on the face of the SAC are barred by the applicable statutes of limitations

16   and should be dismissed, with prejudice.

17   Dated: April 1, 2021                                    /s/ Jared M. Slade
18                                                           Jared M. Slade (pro hac vice)
                                                             ALSTON & BIRD LLP
19                                                           2200 Ross Avenue, Suite 2300
                                                             Dallas, TX 75201
20                                                           (214) 922-3400 - Telephone
                                                             (214) 922-3899 - Facsimile
21
                                                             jared.slade@alston.com
22
                                                             Terance A. Gonsalves (pro hac vice)
23                                                           ALSTON & BIRD, LLP
                                                             1201 W. Peachtree Street, Suite 4900
24                                                           Atlanta, Georgia 30309
                                                             Phone: (404) 881-7983
25
                                                             Fax: (404) 881-7777
26                                                           terance.gonsalves@alston.com

27                                                           Steven A. Erkel (Bar No. 299263)
28
                                                      6
                      NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS
                                        Case No.: 4:19-cv-04079-JSW
     LEGAL02/40495449v6
                 Case 4:19-cv-04079-JSW Document 90 Filed 03/31/21 Page 9 of 9




                                                     ALSTON & BIRD LLP
 1                                                   560 Mission St., Suite 2100
                                                     San Francisco, CA 94105-0912
 2                                                   Phone: (415) 243-1000
                                                     Fax: (415) 243-1001
 3                                                   steven.erkel@alston.com
                                                     ATTORNEYS FOR DEFENDANTS
 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      7
                      NOTICE OF MOTION AND MOTION FOR JUDGMENT ON THE PLEADINGS
                                        Case No.: 4:19-cv-04079-JSW
     LEGAL02/40495449v6
